evidence and not clearly erroneous but review the court's application of
                    the law to those facts de novo. Lader v. Warden, 121 Nev. 682, 686, 120
                    P.3d 1164, 1166 (2005).
                                  First, Castro argues that both of his trial counsel were
                    ineffective because they failed to adequately cross-examine the victims
                    regarding prior felony convictions. Castro acknowledges that information
                    about prior convictions came out on direct examination for two of the
                    victims but claims that, as the case turned on victim credibility, trial
                    counsel should have emphasized the prior convictions on cross-
                    examination. We conclude that the district court did not err in denying
                    this claim as the jury was informed that two of the victims had prior
                    convictions and, therefore, Castro failed to demonstrate deficiency or
                    prejudice.'
                                  Second, Castro argues that trial counsel were ineffective
                    because they failed to conduct adequate pretrial investigation. Castro
                    claimed that trial counsel failed to conduct adequate pretrial investigation
                    into the credibility of the victims or their motivations to lie, and the
                    district court concluded that Castro failed to demonstrate what
                    information would have been revealed with further investigation or that



                           Fro the extent Castro now argues that trial counsel was ineffective
                    for failing to cross-examine the victims regarding acts of dishonesty, this
                    argument was not raised below, and we need not consider it on appeal in
                    the first instance. Davis v. State, 107 Nev. 600, 606, 817 P.2d 1169, 1173
                    (1991), overruled on other grounds by Means, 120 Nev. at 1012-13, 103
                    P.3d at 33.




SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A    aipo
                 the information would have created a reasonable probability of a different
                 outcome at trial. See Molina v. State, 120 Nev. 185, 192, 87 P.3d 533, 538
                 (2004) (a petitioner claiming that counsel did not conduct an adequate
                 investigation must specify what a more thorough investigation would have
                 uncovered). We conclude that the district court did not err in denying this
                 claim. 2
                             Third, Castro argues that trial counsel were ineffective
                 because they failed to make appropriate objections at trial during the
                 State's redirect examination of two of the victims. The district court found
                 that trial counsel testified about strategic reasons for not objecting but
                 also determined that the questions were summarizing evidence previously
                 introduced and therefore that Castro failed to demonstrate a reasonable
                 probability of a different result at trial had the objections been made. We
                 conclude that the district court did not err in denying this claim.




                        Castro appears to change his theory of inadequate pretrial
                        2
                 investigation on appeal by claiming that counsel should have discovered
                 information and documents surrounding the victims' prior convictions and
                 arrests so as to cross-examine the victims with acts of dishonesty, see
                 supra note 1; however, we need not consider this altered theory on appeal,
                 see Ford v. Warden, 111 Nev. 872, 884, 901 P.2d 123, 130 (1995) (stating
                 that petitioner cannot change theory on appeal).




SUPREME COURT
        OF
     NEVADA
                                                        3
101 1947A    e
                               Lastly, Castro argues that cumulative error warrants relief.
                   Because we have found no error, there are no errors to cumulate.
                               Accordingly, we
                               ORDER the judgment of the district court AFFIRMED.




                                                                 Gibbons


                                                                     PIO?44 (Ay         ,J




                   cc:   Hon. Elissa F. Cadish, District Judge
                         Nobles & Yanez Law Firm
                         Attorney General/Carson City
                         Clark County District Attorney
                         Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                        4
(0) 1947A    er.